DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source (claim 3-7), power source (claim 6), luminescent coating (claim 4) and LED (claim 4, 5 and7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood, US publication 2013/0180139 (Underwood).
Regarding claims 1 and 12, Underwood discloses an electrical outlet plate comprising a housing 82 (Figure 5) comprising: one or more housing retention features (inherent) configured to affix the housing 82 (Figure 5) within a recess of a computing infrastructure device; and one or more housing-faceplate interface features 86; and a faceplate 30 comprising: one or more faceplate retention features 22 formed external to the faceplate 30 and protruding from a first side (rear upper and lower edges) of the faceplate 30, the one or more faceplate retention features 42 and 44 being configured to secure the faceplate 30 to an external face of the housing 82; and a decorative pattern 20 visible from a second side (front) of the faceplate 30, wherein the branding device 10 is configured to be updated by removing the faceplate 30 from the housing 82 and installing a replacement faceplate onto the housing. The housing is disposed within a recess of a computing infrastructure device (formed by W and 12, as shown in Figure 5) 

    PNG
    media_image1.png
    450
    517
    media_image1.png
    Greyscale

Regarding claim 2, Underwood teaches the one or more faceplate retention features 86 comprise a pair of opposing faceplate retention features 86 and 88.
Regarding claim 3, Underwood teaches a light source 13 configured to emit light into an interior of the housing 82; and a harness in electrical communication with a power source (¶0058) and the light source 13.
Regarding claim 6, Underwood teaches a light source 13 is configured to emit light from the second side of the faceplate 30; and a harness (¶0058) in electrical communication with a power source and the light source 13

Regarding claim 13, Underwood teaches connecting a harness of the branding device to a power source of the computing infrastructure device; and illuminating an interior of the housing, wherein the decorative pattern is at least semi-translucent, and wherein illuminating the interior of the housing causes a corresponding illumination of the decorative pattern that is visible from an outside of the computing infrastructure device.
Regarding claim 14, Underwood teaches updating the branding of the computing infrastructure device, wherein updating the branding comprises: accessing a rear portion of a branding device; disengaging one or more interlocking faceplate retention features from corresponding housing retention features; removing a faceplate from a housing affixed to the computing infrastructure device; and installing another faceplate onto the housing.
Regarding the method claims 12-14, the housing is installed within a recess (as shown in Figure 5) and secured thereto, the faceplate is installed thereon, and the decorative pattern is viewable. Only the faceplate is externally visible. The faceplate may be removed and replaced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Yuen, US patent 5,778,579 (Yuen). 
Underwood does not teach using LEDs however this is well known in the art as shown by Yuen. Yuen teaches illuminating a housing with LEDs 17 along a perimeter of the housing in a decorative pattern. It would have been obvious to one of ordinary skill in the art to utilize LEDs in the housing of Underwood to provide an illumination source which lasts longer and provides a more even illumination.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Ware, US Patent 4063660.
Regarding claim 9, Underwood does not teach movable tabs.
Ware teaches an electrical box comprising a housing 10, one or more housing retention features comprise movable tabs 30-33 configured to lockingly interface with an edge of the computing infrastructure device surrounding the recess to secure the edge between each movable tab 30-33 and a flange 20 of the housing 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the housing taught by Underwood with the movable tabs taught by Ward to provide a means to “quickly, easily and permanently secured to a wall panel in a pre-formed panel opening, with minimal flexing forces being applied to both the box and the wall during installation”. (See column 1, lines 29-37).
Regarding claim 8, Ware teaches the housing 10 comprises a flange 20-23 around at least a portion of a perimeter of a first side thereof. (See figures 1-5).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Thompson, US Patent 2934590.
Regarding claim 10, Underwood does not teach housing-faceplate interface features comprise one or more cavities and the faceplate retention features comprise tabbed structures.
Thompson teaches an electric outlet receptacle comprising a housing 11, a means to affix the housing within a recess and a housing-faceplate interface features 18 and 19, a faceplate 36, a faceplate retention feature 39 and 43, wherein the housing-faceplate interface features 18 and 19 comprise one or more cavities formed in a side and/or rear wall of the housing; and the one or more faceplate retention features 39 and 43 comprise tabbed structures configured to interlock with a corresponding cavity of the housing-faceplate interface features.

    PNG
    media_image2.png
    453
    599
    media_image2.png
    Greyscale


Regarding claim 11, Thompson teaches the one or more faceplate retention features are only movable by accessing a rear side of the housing.
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3, 6, 8, 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Underwood, US Publication 2013/0180139, the applicant argues “the Examiner does not allege, anywhere in the pending Office Action, that any of the structures of Underwood that are alleged to be analogous to the "opposing faceplate retention features" are "formed external to the faceplate and protrude[e] from a first side of the faceplate." Applicant notes that the structure alleged by the Examiner to be analogous to the claimed "faceplate" is the "lens 30" of Underwood. Applicant respectfully notes, however, that "lens 30" is, as the name clearly suggests, merely a lens that is affixed over a portion of the "backing plate 22."”
The examiner disagrees. 
Claim 1 recites “a faceplate comprising: one or more faceplate retention features formed external to the faceplate and protruding from a first side of the faceplate”. Underwood clearly teaches a faceplate as recited in claim 1. As stated above the 
The rejection of claims 1-3, 6, 8, 12-14 is maintained.
Rejection of claims 4, 5 and 7 has been correct. Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Yuen, US patent 5,778,579 (Yuen). Since the rejection of claims 1-3, 6, 8, 12-14 is maintained, the rejection of claims 4, 5 and 7 is also maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.